           Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DARCIA MUSKETT,

         Plaintiff,

v.                                                                                        Civ. No. 20-0006 KK

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

         Defendant.


                           MEMORANDUM OPINION AND ORDER1

         THIS MATTER is before the Court on Plaintiff Darcia Muskett’s (“Ms. Muskett’s”)

Motion to Reverse and Remand for a Rehearing With Supporting Memorandum (Doc. 16), filed

May 26, 2020, seeking review of Defendant the Commissioner of the Social Security

Administration’s decision denying Ms. Muskett’s claim for Title II disability insurance benefits

and Title XVI supplemental security income benefits under 42 U.S.C. §§ 405(g) and 1383(c)(3).

The Commissioner filed a response in opposition on July 27, 2020 (Doc. 18), and Ms. Muskett

filed a reply in support of her motion on August 11, 2020 (Doc. 19).

         Having meticulously reviewed the entire record and relevant law and being otherwise fully

advised, the Court finds that Ms. Muskett’s motion is well taken and should be GRANTED.




                                              I. Legal Standards


1
 Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties have consented to the
undersigned to conduct dispositive proceedings and order the entry of final judgment in this case. (Doc. 9.)
          Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 2 of 21




A.     Standard of Review

       This Court must affirm the Commissioner’s final decision denying social security benefits

unless: (1) “substantial evidence” does not support the decision; or, (2) the Administrative Law

Judge (“ALJ”) did not apply the correct legal standards in reaching the decision. 42 U.S.C.

§§ 405(g), 1383(c)(3); Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008); Hamlin v. Barnhart,

365 F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004).

The Court must meticulously review the entire record but may “neither reweigh the evidence nor

substitute [its] judgment for that of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th

Cir. 2008); Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. Although the Court may not re-weigh the evidence or try

the issues de novo, its consideration of the record must include “anything that may undercut or

detract from the [agency]’s findings in order to determine if the substantiality test has been met.”

Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the agency’s] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

       The agency decision must “provide this court with a sufficient basis to determine that

appropriate legal principles have been followed.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th

Cir. 2005). Thus, although an ALJ is not required to discuss every piece of evidence, “the record

must demonstrate that the ALJ considered all of the evidence,” and “the ALJ . . . must discuss the




                                                 2
           Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 3 of 21




uncontroverted evidence he chooses not to rely upon, as well as significantly probative evidence

he rejects.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996).

B.       Disability Determination Process

         A person must, inter alia, be “under a disability” to qualify for disability insurance benefits

under Title II; similarly, a “disabled” person may qualify for supplemental security income

benefits under Title XVI. 42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1). An individual is considered to

be disabled if he is unable

         to engage in any substantial gainful activity by reason of any medically
         determinable physical or mental impairment which can be expected to result in
         death or which has lasted or can be expected to last for a continuous period of not
         less than 12 months.

42 U.S.C. § 423(d)(1)(A).

         The Commissioner has adopted a five-step sequential analysis to determine whether a

person satisfies the statutory criteria:

         (1)      At step one, the ALJ must determine whether the claimant is engaging in
                  “substantial gainful activity.”2 If the claimant is engaging in substantial
                  gainful activity, he is not disabled regardless of his medical condition.

         (2)      At step two, the ALJ must determine the severity of the claimed physical or
                  mental impairment(s). If the claimant does not have an impairment (or
                  combination of impairments) that is severe and meets the duration
                  requirement, he is not disabled.

         (3)      At step three, the ALJ must determine whether a claimant’s impairment
                  meets or equals in severity one of the listings described in Appendix 1 of
                  20 C.F.R. Part 404, Subpart P, and meets the duration requirement. If so, a
                  claimant is presumed disabled.

         (4)      If none of the claimant’s impairments meet or equal one of the listings, the
                  ALJ must determine at step four whether the claimant can perform his “past
                  relevant work.” This step involves three phases. Winfrey v. Chater, 92 F.3d

2
 “Substantial work activity is work activity that involves doing significant physical or mental activities.” 20 C.F.R.
§§ 404.1572(a), 416.972(a). “[W]ork may be substantial even if it is done on a part-time basis or if you do less, get
paid less, or have less responsibility than when you worked before.” Id. “Gainful work activity is work activity that
you do for pay or profit.” 20 C.F.R. §§ 404.1572(b), 416.972(b).


                                                          3
          Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 4 of 21




               1017, 1023 (10th Cir. 1996). First, the ALJ must consider all of the relevant
               evidence and determine what is “the most [claimant] can still do despite [his
               physical and mental] limitations.”        20 C.F.R. §§ 404.1545(a)(1),
               416.945(a)(1). This is called the claimant’s residual functional capacity
               (“RFC”). Id. Second, the ALJ must determine the physical and mental
               demands of the claimant’s past work. Third, the ALJ must determine
               whether, given the claimant’s RFC, the claimant is capable of meeting those
               demands. A claimant who is able to perform his past relevant work is not
               disabled.

       (5)     If the claimant is unable to perform his past relevant work, the
               Commissioner, at step five, must show that the claimant is able to perform
               other work in the national economy, considering the claimant’s RFC, age,
               education, and work experience. If the Commissioner is unable to make
               that showing, the claimant is deemed disabled. If, however, the
               Commissioner is able to make the required showing, the claimant is deemed
               not disabled.
20 C.F.R. § 404.1520(a)(4) (disability insurance benefits); 20 C.F.R. § 416.920(a)(4)

(supplemental security income disability benefits); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); Grogan, 399 F.3d at 1261. The claimant has the initial burden of establishing a

disability in the first four steps of this analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

The burden shifts to the Commissioner at step five to show that the claimant is capable of

performing work in the national economy. Id. A finding that the claimant is disabled or not

disabled at any point in the five-step evaluation process is conclusive and terminates the analysis.

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991); 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4).

                            II. Background and Procedural History

A.     Factual Background

       Ms. Muskett alleges that she became disabled on June 12, 2013, at 44 years of age, due to




                                                 4
           Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 5 of 21




interstitial cystitis, chronic pelvic pain, a shattered right wrist, and depression. (AR 225-29.)3 Ms.

Muskett is a high school graduate with a computerized accounting certificate, and she previously

worked as a payroll technician, a school secretary, and a computer technician. (AR 52, 230.) Ms.

Muskett testified that the pain in her back, leg, ankle, and pelvis makes it difficult for her to work.

(AR 53-54.) Additionally, she explained that drowsiness, a side-effect of her medications, makes

her forgetful, unable to concentrate, and incapable of safely driving. (AR at 54, 64, 68.)

B.       Procedural History

         On September 14, 2015, Ms. Muskett applied for disability insurance benefits under Title

II and for supplemental security income benefits under Title XVI of the Social Security Act, 42

U.S.C. §§ 401–434 and 1381–1383f. (AR 193-205.) She alleged a disability onset date of June

12, 2013, and her date last insured was December 31, 2016. (AR 72, 85.) Disability Determination

Services found that Ms. Muskett was not disabled, both initially (AR 81-95) and on reconsideration

(AR 98-127). Ms. Muskett requested a hearing with an ALJ on the merits of her application. (AR

148.)

         ALJ Ann Farris conducted a hearing in Albuquerque on January 31, 2018. (AR 45-71.)

The ALJ took testimony from Ms. Muskett, who was unrepresented,4 and from an impartial

vocational expert (“VE”), Sandra Trost. (AR 45-71.) On December 5, 2018, the ALJ issued an

unfavorable decision. (AR 25-35.) On November 4, 2019, the Appeals Council denied Ms.

Muskett’s request for review, rendering the ALJ’s decision the Commissioner’s final decision from

which Ms. Muskett now appeals. (AR 1-4.)



3
 Citations to “AR” are to the transcript of the administration record filed in this matter on March 25, 2020. (Doc.
13.)
4
  At the administrative hearing before ALJ Farris, Ms. Muskett indicated that she wished to proceed without
representation. (AR 46-47.) Counsel later entered their appearance on Ms. Muskett’s behalf on January 25, 2019,
after ALJ Farris issued her decision in this case. (AR 21.)


                                                          5
           Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 6 of 21




C.      The ALJ’s Decision

        The ALJ determined at step one of the sequential evaluation process that Ms. Muskett had

not engaged in substantial gainful activity since her alleged onset date. (AR 28.) At step two, the

ALJ found that Ms. Muskett has the severe impairments of: “interstitial cystitis, history of surgical

repair of the right wrist, opioid abuse, sciatica, and right knee injury.” (Id.) The ALJ stated that

the “record indicates that [Ms. Muskett] also has obesity, history of left calcaneal spur[,] and history

of depression.” (Id.) (citing Ex. 2F/5). However, she determined that these impairments were non-

severe, as they did not “significantly limit [Ms. Muskett’s] ability to perform basic work activities.”

(Id.)

        The ALJ determined at step three that Ms. Muskett’s impairments do not meet or medically

equal the severity of one of the listings described in Appendix 1 of 20 C.F.R. Part 404, Subpart P.

(Id.) As a result, the ALJ proceeded to step four, where she found that Ms. Muskett has the RFC:

        to perform less than a full range of sedentary work as defined in 20 [C.F.R. §§]
        404.1567(a) and 416.967(a). She can never kneel, crouch, or crawl; and can
        frequently handle with the right hand.

 (AR 29.) The ALJ also found at step four that Ms. Muskett is able to perform her past relevant

 work as a payroll clerk, school secretary, and software specialist. (AR 34.) Accordingly, the ALJ

 determined that Ms. Muskett had “not been under a disability, as defined in the Social Security

 Act, from June 12, 2013, through the date of this decision.” (AR 35.)

                                            III. Analysis

        In support of her motion to remand, Ms. Muskett argues that: (1) the Appeals Council erred

 in determining that evidence she submitted did not constitute chronologically pertinent evidence;

 (2) the ALJ erred by failing to properly weigh the opinion of Dr. Heath, her treating physician; and



                                                   6
            Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 7 of 21




(3) the ALJ erred by failing to account for all of the limitations found by state agency non-

examiners, Dr. Werner and Dr. Bell. (Doc. 16 at 1.) For the reasons that follow, the Court reaches

only the first issue and concludes that the Appeals Council erred by failing to consider the

additional evidence Ms. Muskett submitted following the ALJ’s unfavorable decision. As a result

of this error, the case requires remand.

A.     The Appeals Council erred by declining to consider Dr. Heath’s Physical and Non-
       Physical Medical Assessments.

       The ALJ issued her unfavorable decision on December 5, 2018. (AR 25-35.) Thereafter,

in February 2019, Ms. Muskett submitted additional evidence to the Appeals Council, requesting

that it consider the following records:

       1.    a February 1, 2019 Third Party Statement by Evangeline Perry (AR 16-18)
       2.    a February 6, 2019 Third Party Statement by Ettaline Perry (AR 8-10)
       3.    a March 6, 2017 Upright MRI (AR 41-42)
       4.    a February 6, 2019 Treatment Letter by Ann E. Heath, M.D. (AR 11-12)
       5.    a February 5, 2019 Medical Assessment of Ability to do Work-Related Activities
             (Physical & Non-Physical) by Ann E. Heath, M.D. (AR 13-15)

The Appeals Council determined that Ms. Muskett’s MRI and additional Third-Party Statements

did “not show a reasonable probability that [they] would change the outcome of the decision.”

(AR 2.) Accordingly, the Appeals Council “did not exhibit this evidence.” (Id.) As for Dr.

Heath’s Medical Assessments and Treatment Letter, the Appeals Council determined that the

records did “not relate to the period at issue [and t]herefore [did] not affect the decision about

whether [Ms. Muskett was] disabled beginning on or before December 5, 2018.” (Id.) Ms.

Muskett moves to remand on the basis that the Appeals Council failed to consider or admit Dr.

Heath’s Physical and Non-Physical Medical Assessments. (Doc. 16 at 13.)

       Whether evidence qualifies for consideration by the Appeals Council is a question of law




                                                7
          Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 8 of 21




subject to de novo review. Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003). The Appeals

Council must review additional evidence if it “is new, material, and relates to the period on or

before the date of the hearing decision, and there is a reasonable probability that the additional

evidence would change the outcome of the decision.” 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5).

In addition, the claimant must show “good cause for missing the deadline to submit the evidence.”

20 C.F.R. §§ 404.970(c), 416.1470(c).

       If additional evidence does not qualify for the Appeals Council’s consideration, “it plays

no further role in judicial review of the Commissioner’s decision.” Copelin v. Saul, No. 18-CV-

0727-KK, 2019 WL 4739536, at *7 (D.N.M. Sept. 27, 2019) (citing Chambers v. Barnhart, 389

F.3d 1139, 1142 (10th Cir. 2004)). If the evidence does qualify and the Appeals Council considers

it, “it becomes part of the record that the district court assesses in evaluating the Commissioner’s

denial of benefits.” Id. (citation omitted). However, if the Appeals Council errs by not

considering qualifying additional evidence, as Ms. Muskett contends the Appeals Council erred

here, “the case must be remanded so that the Appeals Council may evaluate the ALJ’s decision in

light of the completed record.” Id. (citing Casias v. Saul, 18-CV-00537-LF, 2019 WL 4013890,

at *3-4 (D.N.M. Aug. 26, 2019)).

       As a preliminary matter, the Court notes that the Appeals Council did not discuss whether

Ms. Muskett had good cause for missing the deadline to submit her additional evidence. (See AR

1-4.) As such, Ms. Muskett maintains that the Court need not analyze the question of good cause

here, as the issue was “essentially waived.” (Doc. 16 at 14.) Alternatively, she contends that she

did have good cause for submitting Dr. Heath’s Medical Assessments after the ALJ’s decision.

(Id.) Ms. Muskett’s attorney notes that Ms. Muskett was unrepresented at the hearing before ALJ

Farris and argues that due to her “emotional and pain issues, Ms. Muskett failed to recognize the




                                                 8
          Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 9 of 21




voids in the administrative record and the ALJ did not develop the record for Pro Se claimant from

her treating physicians thus resulting in further development by this counsel.” (Id. (citing AR

334)). Ms. Muskett submits that the ALJ’s failure to develop the record was an “unusual,

unexpected, or unavoidable circumstance beyond [her] control.”             (Id. (citing 20 C.F.R.

§ 970(b)(3).). Ms. Muskett also explains that the new evidence could not have been submitted

sooner because it did not exist at the time ALJ Farris issued her unfavorable decision in this case.

(Id. at 15.) The Commissioner takes no position on this point.

       The Court agrees with Ms. Muskett that, under the circumstances, it need not undertake a

good-cause analysis. See Bleau v. Saul, Civ. No. 19-300 KK, 2020 WL 1049252, at *6 (D.N.M.

Mar. 4, 2020); Emmons v. Saul, No. 19-CV-0102 KBM, 2020 WL 376708, at *5 (D.N.M. Jan. 23,

2020) (declining to reach the issue of good cause for failure to timely submit additional evidence,

where the Appeals Council did not reject the evidence on that basis); Holder v. Berryhill, No. 17-

CV-1206 LF, 2019 WL 2716758, at *4 (D.N.M. June 28, 2019) (same).

       Ms. Muskett next argues that the Appeals Council erred when it declined to consider Dr.

Heath’s Medical Assessments, because contrary to the Appeals Council’s determination, the

assessments were chronologically pertinent. (Doc. 16 at 18-19.) Ms. Muskett insists that the

Appeals Council’s “legal error is harmful and reversible” and that the case should be remanded

for consideration of Dr. Heath’s Medical Assessments. (Id. at 19.) In contrast, the Commissioner

contends that the Appeals Council’s denial of Ms. Muskett’s request for review is not judicially

reviewable under sentence four of 42 U.S.C. § 405(g). (Doc. 18 at 16.) He maintains that the

Appeals Council’s “dismissal ‘is binding and not subject to further review.’” (Id. (citing 20 C.F.R.

§ 404.972).) Relying on Vallejo v. Berryhill, 849 F.3d 951 (10th Cir. 2017), the Commissioner

suggests that the Court’s review here is limited to consideration of whether ALJ Farris’s decision




                                                 9
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 10 of 21




“remains supported by substantial evidence despite the untimely evidence submitted by [Ms.

Muskett].” (Id. at 17.) The parties’ contrasting arguments reveal a divide in their understanding

of the Appeals Council’s treatment of Ms. Muskett’s additional evidence.

       In Vallejo, the ALJ denied SSI benefits, and the plaintiff submitted with her request for

review to the Appeals Council a new mental RFC evaluation dated one day after the ALJ’s

decision. See Vallejo II, 762 F. App’x at 533. “The Appeals Council accepted [the mental RFC

evaluation] into the record without explanation and denied review.” Id. The plaintiff then moved

for reversal or remand to the district court based in part on her argument “that the Appeals Council

erred in not properly articulating its assessment of [the evaluation] in denying [her] request for

review.” See id. at 533-34 (quoting Vallejo I, 849 F.3d at 953). The district court “remanded for

the Appeals Council either to determine what weight to give to [the] opinion or to remand for the

ALJ to make that determination.” See id. at 534 (citing Vallejo I, 849 F.3d at 953). The Tenth

Circuit reversed the district court, “explain[ing] that the Appeals Council is not required to

expressly analyze new evidence when it denies review[,]” but “only to consider the new

evidence—and a conclusory statement that it has done so is sufficient.” Id. (quoting Vallejo I, 849

F.3d at 955 (internal quotation marks omitted)). Because the Appeals Council in Vallejo accepted

the opinion into the record, the district court was required “to conduct a substantial-evidence

review by assessing the entire agency record, including” the new opinion, to determine whether

the augmented record “support[ed] the Commissioner’s final decision.” Id. (quoting Vallejo I, 849

F.3d at 956).

       This case is distinguishable from Vallejo, however. Here, the Appeals Council determined

that the subject evidence “does not affect the decision about whether [she was] disabled beginning

on or before December 5, 2018.” (AR 2.) The relevant regulations provide that the Appeals




                                                10
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 11 of 21




Council must “consider evidence submitted with a request for review ‘if the additional evidence

is (a) new, (b) material, and (c) relate[d] to the period on or before the date of the ALJ’s decision.’”

Threet, 353 F.3d at 1191 (quoting Box v. Shalala, 52 F.3d 168, 171 (8th Cir. 1995); citing O’Dell

v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994)); see also 20 C.F.R. §§ 404.970(b), 416.1585(b). In

other words, relation to the applicable period, or chronological pertinence, is a standard for

determining whether evidence qualifies for the Appeals Council’s consideration.               Thus, in

determining that Dr. Heath’s Medical Assessments did not satisfy the chronological pertinence

standard, the Appeals Council implicitly determined that the evidence did not qualify for

consideration. See Garcia v. Berryhill, No. 16cv0686 KK, 2017 WL 3149416, at *6 (D.N.M. June

9, 2017) (reasoning that the Appeals Council necessarily determined that the additional evidence

in question did not qualify for consideration when it determined that it was not chronologically

pertinent); see also Bleau, 2020 WL 1049252, at *11 (reasoning that the Appeals Council

implicitly determined that the additional evidence in question did not qualify for consideration,

where it determined that the evidence did not satisfy the “reasonable probability” standard);

Secatero v. Saul, No. 19-CV-0087 SCY, 2020 WL 419463, at *5 (D.N.M. Jan. 27, 2020) (rejecting

the Commissioner’s argument that the Appeals Council actually “considered” the additional

evidence and concluding instead that the Appeals Council’s “dismissal of the additional evidence’s

import [under the “reasonable probability” standard] indicate[d] that it ultimately found the

evidence did not qualify for consideration at all”).

        Because the Appeals Council did not consider Dr. Heath’s Medical Assessments in its

review of the record, the Court may not now consider them “under the deferential substantial-

evidence standard.” See Chambers, 389 F.3d at 1143. Instead, the Court must determine under

de novo review whether the Appeals Council erroneously refused to consider qualifying additional




                                                  11
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 12 of 21




evidence. See Secatero, 2020 WL 419463, at *5. If so, “the case must be remanded so that the

Appeals Council may evaluate the ALJ’s decision in light of the completed record.” Id. In short,

the proper inquiry is the one Ms. Muskett advances, i.e., whether the additional evidence qualifies

as new, material, and chronologically pertinent. See Krauser v. Astrue, 638 F.3d 1324, 1328 (10th

Cir. 2011). Although the Appeals Council declined to consider Dr. Heath’s Medical Assessments

on the ground that they were not related to the relevant time period, the Court addresses all three

criteria for consideration in its de novo review.

           1. The additional evidence is new.

       Ms. Muskett insists that Dr. Health’s Medical Assessments constitute “new” evidence.

(Doc. 16 at 16.) Additional evidence is “new” if it is “not duplicative or cumulative.” See Threet,

353 F.3d at 1191. Ms. Muskett maintains, and the Court agrees, that the subject records are neither

duplicative nor cumulative. (Id. at 16-17.)

       First, the Medical Assessments in question did not exist at the time the ALJ issued her

decision in this case. The ALJ issued her decision on December 5, 2018, and Dr. Heath provided

the Medical Assessments two months later, on February 5, 2019. (Compare AR 35, with AR 13-

15.) Second, there were no other Medical Assessment forms in the record at the time of the ALJ’s

decision in this case.    (See AR 335-1726.)         Finally, Dr. Heath indicated that her Medical

Assessment opinions were based on “observations,” “records,” and “objective testing.” (AR 14-

15.) Because Dr. Heath did not provide the Medical Assessments until February 5, 2019, she had

the opportunity to review Ms. Muskett’s records up to that date, including her own treatment

records. As such, her opinions are also “new” in the sense of being uniquely comprehensive.




                                                    12
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 13 of 21




       The Court concludes that Dr. Heath’s Medical Assessments are neither duplicative nor

cumulative but constitute “new” evidence withing the meaning of 20 C.F.R. §§ 404.970(a)(5) and

416.1470(a)(5).

           2. The additional evidence is chronologically pertinent.

       Ms. Muskett maintains that the additional evidence she submitted to the Appeals Council

relates to the period before ALJ Farris’s decision. (Doc. 16 at 18-19.) The Commissioner

emphasizes that Dr. Heath provided her Medical Assessments after the ALJ’s decision, but he does

not otherwise argue that the Assessments do not relate to the relevant period. (See Doc. 18 at 1.)

       Evidence is chronologically pertinent if it relates to the time period adjudicated by the ALJ

– that is, “the period ‘on or before the date of the [ALJ’s] hearing decision.’” Chambers, 389 F.3d

at 1143 (quoting 20 C.F.R. § 404.970(b)). In assessing chronological pertinence, the Tenth Circuit

has not focused on whether the evidence pre-dated the ALJ’s decision but instead on whether the

new evidence was pertinent to the issues that were before the ALJ at the time of the decision. See

Padilla v. Colvin, 525 F. App’x 710, 711 (10th Cir. 2013).

       Here, Dr. Heath’s Medical Assessments relate to the time period the ALJ adjudicated in

that they bear upon impairments that Ms. Muskett experienced during the relevant period and

which the ALJ considered, i.e., interstitial cystitis, right wrist impairment, opioid abuse, sciatica,

and right knee injury. (AR 28). In her 2019 Physical Medical Assessment, Dr. Heath assessed

Ms. Muskett’s abilities to stand, walk, sit, and lift, and she opined as to Ms. Muskett’s manipulative

and postural limitations. (AR 14.) In her Non-Physical Medical Assessment, Dr. Heath opined as

to Ms. Muskett’s ability to maintain attention, concentration, and pace, to perform activities within

a schedule, to maintain regular attendance and punctuality, and to complete a normal workweek

without interruptions from pain or fatigue. (AR 15.) Critically, comparing Dr. Heath’s treatment




                                                 13
           Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 14 of 21




records with her Medical Assessments reveals that the functional limitations that Dr. Heath opined

were caused by the precise impairments enumerated by the ALJ.

         At nearly every one of Ms. Muskett’s 36 appointments with Dr. Heath in 2017 and 2018

she complained of lumbar back pain, often with either radiculopathy or sciatica that affected her

extremities. (See AR 1528-1722.) Ms. Muskett reported that her back pain affected her ability to

walk (see, e.g., AR 1557-61, 1623, 1698-1702), to sit and stand (see AR 1623), to sleep (see AR

1543-47), and to perform various movements (see, e.g., AR 1611 (reporting that her severe back

pain was aggravated by “bending, changing positions, coughing, daily activities, defecation,

extension, flexion, rolling over in bed, sitting, sneezing, standing, twisting, and walking”)). She

also reported that her severe back pain caused her “stress.” (AR 1638.) Ms. Muskett sought

treatment from Dr. Heath for symptoms related to chronic interstitial cystitis5 throughout 2017 and

2018, including abdominal, pelvic, and vaginal pain (AR 1572-76, 1593-98, 1605-22, 1635-41,

1605-22, 1635-51), urinary frequency (AR 1617-22, 1635-41, 1653–58, 1713-17), dysuria (AR

1533-37, 1572-76, 1593-98, 1605-22, 1635-41, 1647-58, 1681-85, 1713-22), and urinary urgency

(AR 1593-98, 1605-22, 1635-41, 1713-17). Moreover, Ms. Muskett advised Dr. Heath that she

was experiencing right wrist pain in early 2017 (AR 1538-42) and a right knee injury in May of

2017 (AR 1577-81). Finally, Dr. Heath’s records thoroughly document Ms. Muskett’s opioid

abuse disorder, her opioid prescriptions, and Dr. Heath’s attempt to reduce the amount of opioid

medication that Ms. Muskett required. (See generally AR 1528-1722.)




5
  Interstitial cystitis “is a chronic bladder problem” in which a person’s bladder holds urine after their kidneys have
filtered it but before they urinate. Interstitial Cystitis, WebMD, https://www.webmd.com/urinary incontinence-
oab/interstitial-cystitis (last visited March 2, 2021). Interstitial cystitis in women can cause pain in the bladder,
lower back, pelvis, urethra, and vagina. Id. Additionally, it can also cause frequent and urgent urination. Id. The
disease can affect a person’s “social life, exercise, sleep, and even [their] ability to work.” Id.


                                                          14
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 15 of 21




       Notably, Dr. Heath completed Ms. Muskett’s Medical Assessments only two months after

the ALJ’s decision, minimizing the extent to which Dr. Heath could have based her opinions on

an exacerbation of Ms. Muskett’s symptoms outside the relevant time frame. (Compare AR 35,

with AR 13-15.) Further, the Assessments themselves instructed Dr. Heath to consider Ms.

Muskett’s “medical history and chronicity of findings as from one year prior to initial visit to

current examination.” (AR 14-15.) Dr. Heath began treating Ms. Muskett by at least May 2016.

(See AR 1413 (indicating that Ms. Muskett “sees [Dr.] Heath today for clearance for surgery on

her wrist).) Thus, Dr. Heath was to consider Ms. Muskett’s medical history and chronicity of

findings from at least May 2015. There is no indication in the record that Dr. Heath neglected to

do so. Rather, her Medical Assessments confirm that her opinions were supported by Ms.

Muskett’s records and objective test results. (See AR at 14-15.)

       In sum, Dr. Heath’s Medical Assessments, coupled with the records from her treatment

and evaluation of Ms. Muskett throughout 2017 and 2018, demonstrate Dr. Heath’s intent to

offer opinions applicable not only to the date of her assessment but also to the period of time

relevant to the ALJ’s decision. Accordingly, Dr. Heath’s reports are chronologically pertinent.

           3. The additional evidence is material.

       Before 20 C.F.R. §§ 404.970 and 416.1470 were revised in 2017, evidence was considered

“material” if there was a “reasonable possibility that it would have changed the outcome.” See

Threet, 353 F.3d at 1191 (emphasis added). However, recent revisions to these regulations have

effectively heightened the materiality standard, requiring a claimant to now show a “reasonable

probability” that the additional evidence would have changed the outcome of the disability claim.

See Copelin, 2019 WL 4739536, at *7 (citing Bisbee v. Berryhill, No. 18-CV-0731, 2019 WL

1129459, at *3 n.5 (D.N.M. Mar. 12, 2019)) (noting that the new regulations “heighten[] the




                                                15
          Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 16 of 21




claimant’s burden to prove materiality; whereas the previous test required merely a reasonable

possibility of changing the outcome, now it requires a reasonable probability of changing the

outcome”); see also Cordova v. Saul, No. 19-CV-0126-LF, 2020 WL 614577, at *3 (D.N.M. Feb.

10, 2020); Tolbert-Taylor v. Saul, No. 19-CV-0195 CG, 2020 WL 376639, at *5 (D.N.M. Jan. 23,

2020). Thus, the materiality of Dr. Heath’s Medical Assessments hinges on whether there is a

reasonable probability that they would have changed the outcome of Ms. Muskett’s disability

claim.

         The Appeals Council did not address the materiality of the Medical Assessments,

determining instead that they were not chronologically pertinent. (See AR 2 (explaining that Dr.

Heath’s Medical Assessments did “not relate to the period at issue [and t]herefore [did] not affect

the decision about whether [Ms. Muskett was] disabled beginning on or before December 5,

2018.”).) While Ms. Muskett contends that Dr. Heath’s Medical Assessments were material (Doc.

16 at 17-18), the Commissioner maintains that they “would not change the ALJ’s decision because

there are several good reasons for refusing to give [them] controlling weight or any other

significant degree of weight” (Doc. 18 at 18).

         The Court begins its de novo review of the materiality of Dr. Heath’s Medical Assessments

by comparing the ALJ’s RFC determination with those contained in the Medical Assessments.

The ALJ accounted for Ms. Muskett’s various impairments by limiting her to sedentary work as

defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), except that the ALJ found Ms. Muskett could

never kneel, crouch, or crawl, and could frequently handle with the right hand. (AR 29.) The

Commissioner notes that Dr. Heath’s Physical Medical Assessment “includes some limitations

that appear to be identical to the ALJ’s RFC finding.” (Doc. 18 at 18 (citing AR 14, 29).) While

it is true that both Dr. Heath and the ALJ determined that Ms. Muskett could never kneel, crouch,




                                                 16
           Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 17 of 21




or crawl (AR 14, 29), Dr. Heath also found that Ms. Muskett had the following additional physical

limitations:

    •    could occasionally lift less than 5 pounds
    •    could stand and/or walk for a total of less than 2 hours in an 8-hour workday
    •    could sit for a total of less than 4 hours in an 8-hour workday
    •    could never operate foot controls with either foot
    •    could never reach, handle, finger, push/pull, or keyboard with her right hand/arm
    •    could never reach, push/pull, or keyboard with her left hand/arm

(AR 14.) Further, ALJ Farris did not include any non-physical limitations in her RFC. (See AR

29.) Dr. Heath, on the other hand, determined that Ms. Muskett was markedly6 limited in each of

the following areas:

    •    “Maintain[ing] attention and concentration for extended periods (i.e. 2-hour segments)”
    •    “Perform[ing] activities within a schedule”
    •    “Maintain[ing] physical effort for long periods without a need to decrease activity or pace,
         or to rest intermittently”
    •    “Sustain[ing] an ordinary routine without special supervision”
    •    “Complet[ing] a normal workday and workweek without interruptions from pain or fatigue
         based symptoms and to perform at a consistent pace without unreasonable number and
         length of rest periods.”

(AR 15.)

         Dr. Heath’s opinions call into question the ALJ’s RFC assessment because, if adopted, they

would impose significantly greater limitations on Ms. Muskett’s ability to do work-related

activities. In fact, a number of the impairments opined by Dr. Heath would preclude Ms. Muskett

from working altogether. According to the Program Operations Manual Systems (“POMS”), the

following abilities, found by Dr. Heath to be markedly impaired, are critical to performing any




6
 The Medical Assessment form completed by Dr. Heath defined “marked” as “[a] severe limitation which
precludes the individual’s ability usefully to perform the designated activity on a regular and sustained basis, i.e., 8
hours a day, 5 days a week, or an equivalent schedule.” (AR 15.)



                                                           17
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 18 of 21




job: (1) “to maintain concentration and attention for extended periods”; (2) “to perform activities

within a schedule”; (3) “to sustain an ordinary routine without special supervision”; and (4) “to

complete a normal workday and workweek without interruptions.” (Compare Social Sec. Admin.,

DI § 25020.010(b)(2)(a)-(d), POMS, https://secure.ssa.gov/apps10/poms.nsf/lnx/0425020010

(last visited Mar. 1, 2021), with AR 14-15.)

       Even so, the Commissioner contends that Dr. Heath’s Medical Assessments are not

material because they are not well-supported by objective medical evidence. (Doc. 18 at 18.)

Relatedly, he discounts the Assessments as merely “conclusory, check-box-style form[s]” without

any description of supporting evidence. (Id.) The Commissioner is correct that the Medical

Assessment forms themselves do not describe with particularity the evidence supporting the

functional limitations. (See AR 14-15.) The forms do, however, indicate that Dr. Heath’s findings

were based on “observations,” “records,” and “objective testing.” (Id.) Ms. Muskett insists that

her “consistently high levels of pain,” as reported throughout her medical records, lend support to

the restrictions Dr. Heath opined. (Doc. 16 at 18 (citing AR 619, 1533, 1539, 1605, 1611, 1656).)

Ms. Muskett also maintains that Dr. Heath’s findings are supported by her “abnormal lumbar MRI,

worsening lumbar tenderness and spasms, decreased sensation in the bilateral thighs, frequent

UTIs/chronic interstitial cystitis, chronically ill appearance, and history of depression.” (Id. (citing

AR 1528-1717).) The Court agrees that Ms. Muskett’s medical records provide support for a

finding that she experienced high levels of pain, both from her back condition and her interstitial

cystitis, which affected her ability to do work-related activities. In other words, when considered

in conjunction with Dr. Heath’s treatment records, the Medical Assessments are well-supported

by objective medical evidence.




                                                  18
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 19 of 21




       Next, the Commissioner contends that Dr. Heath’s opinions are inconsistent with those of

other medical sources. (Doc. 18 at 18.) He suggests, for instance, that the ALJ would have favored

the opinions of Drs. Mark Werner and Walter Bell, two non-examining state agency medical

experts, over the opinions contained in Dr. Heath’s Medical Assessments. (See id.) Treating

physician opinions are typically entitled to more weight than those of non-examining state agency

physicians.   20 C.F.R. § 404.1527(c)(2), 416.927(c)(2) (providing that treating sources are

generally given more weight and their opinions are entitled to controlling weight so long as they

are well-supported by medical evidence and consistent with the record and providing that the

length) (effective for claims filed between Aug. 24, 2012 to Apr. 27, 2017). Here, however, the

ALJ previously afforded “little weight” to Dr. Heath’s opinion that Ms. Muskett was “completely

and totally unable to work at any occupation.” (AR 33.) She did so, at least in part, because the

opinion involved an issue “reserved to the Commissioner” which could “never be entitled to

controlling weight.” (AR 33 (citing AR 1690; 20 C.F.R. § 404.1527(d)(2); SSR 96-5p, 1996 WL

374183).) The ALJ also reasoned that Dr. Heath’s opinion was “inconsistent with the objective

medical evidence of record and relie[d] heavily on the claimant’s subjective complaints.” (Id.)

However, at the time she made this finding, the ALJ did not have the benefit of Dr. Heath’s

Medical Assessments and was evaluating only Dr. Heath’s conclusory opinion about Ms.

Muskett’s inability to work. There is a reasonable probability that the functional limitations

contained in Dr. Heath’s Medical Assessments would have substantially altered the ALJ’s analysis

of the weight assigned to each medical source.

       The Commissioner also asserts that Dr. Heath’s opinions are inconsistent with the evidence

of record. (Doc. 18 at 18.) In this regard, he submits that “Dr. Heath opined that [Ms. Muskett]

had limitations in areas of functioning about which she has never complained and for which she




                                                 19
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 20 of 21




had never received treatment.”         (Id. at 19.)    Specifically, the Commissioner points to the

manipulative limitations that Dr. Heath opined for Ms. Muskett’s left hand and insists that Ms.

Muskett “has never had a left-arm or left-hand injury.” (Id.) Dr. Heath’s own treatment records

demonstrate otherwise, however. Dr. Heath indicated that Ms. Muskett’s severe low back pain

radiated to her left arm and caused tingling in her left fingers. (See, e.g., AR 1543-47; 1557-61.)

As such, the Court is not persuaded that the Commissioner has demonstrated inconsistency with

respect to manipulative limitations.

       Ultimately, the Court cannot say that if the ALJ had considered the Medical Assessments

in the first instance she would have rejected the limitations enumerated by Dr. Heath for any of

the reasons articulated by the Commissioner. Significantly, if the ALJ had adopted even some of

the limitations opined in Dr. Heath’s Medical Assessments, she would have arrived at a more

restrictive RFC and would have likely agreed with Dr. Heath that Ms. Muskett was unable to work.

In short, Dr. Heath’s Medical Assessments are material in that there is a reasonable probability

that they would have changed the outcome of Ms. Muskett’s disability claim.

       Having determined that the additional evidence Ms. Muskett submitted to the Appeals

Council is new, chronologically pertinent, material, and has a reasonable probability of changing

the outcome of Ms. Muskett’s disability claim, the Court finds that the Appeals Council

erroneously failed to consider it. As such, the case must be remanded for review of the additional

evidence as required under 20 C.F.R. §§ 404.970(a)(5) and 416.1470(a)(5).

B.     Remaining Claims

       Ms. Muskett advances several additional arguments in support of her motion to remand.

However, because the Court concludes that remand is required as set forth above, it will not address

these remaining claims of error. See Chambers, 389 F.3d at 1143 (explaining that it is for the




                                                      20
         Case 1:20-cv-00006-KK Document 21 Filed 03/04/21 Page 21 of 21




Appeals Council to “determine in the first instance whether, following submission of additional,

qualifying evidence, the ALJ’s decision is contrary to the weight of the evidence currently of

record”); Wilson v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (explaining that the reviewing

court does not reach issues that may be affected on remand).

                                       IV. Conclusion

       For the reasons stated above, IT IS HEREBY ORDERED that Ms. Muskett’s Motion to

Reverse and Remand for a Rehearing (Doc. 16) is GRANTED.

       IT IS SO ORDERED.




                                                    ____________________________________
                                                    KIRTAN KHALSA
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    Presiding by Consent




                                               21
